ALLEN, Judge.
The claimant appeals a workers’ compensation order in which the judge failed to address a pending claim for an attorney’s fee in connection with permanent total disability benefits. The employer’s acceptance of the permanent total claim prior to the conclusion of the proceeding below does not necessarily preclude an attorney’s fee, see Groves v. Butler, 525 So.2d 1003 (Fla. 1st DCA 1988), and the judge should have addressed the issue in this regard. Furthermore, the judge’s denial of the claim for attendant care in this ease will not necessarily preclude a future claim, see Caron v. Systematic Air Services, 576 So.2d 372 (Fla. 1st DCA 1991), and should not have been made “with prejudice.” Accordingly, we reverse the appealed order insofar as the denial of the attendant care claim was made “with prejudice,” and as to the failure to address the claim for an attorney’s fee in connection with permanent total disability benefits. The appealed order is otherwise affirmed, and the ease is remanded.
WEBSTER and DAVIS, JJ., concur.